Citation Nr: 1423699	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  13-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for hepatitis C. 

(The issues of entitlement to an initial rating in excess of 10 percent for schwannoma and meningiomas, entitlement to service connection for the cause of the Veteran's death, and entitlement to service-connected burial benefits are addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney



WITNESS AT HEARING ON APPEAL

Appellant and Veteran

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to September 1988.  He died in April 2012.  The appellant is his widow; she has been substituted for the Veteran in the above claim.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manchester, New Hampshire.  

In February 2012, the Veteran and the appellant testified at a videoconference hearing before an undersigned Veterans Law Judge (VLJ).  In November 2013, the appellant testified at a videoconference hearing before another of the undersigned VLJs.  Transcripts of both hearings are of record.  Board adjudication of issues may be by an individual VLJ or by a three member panel; however, the law also requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. §§ 19.3 and 20.707.  In the present case, two VLJs have conducted hearings; thus, the appellant is entitled to a hearing before a third VLJ.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  At the November 2013 hearing, the appellant stated that she did not wish to appear at a hearing before a third VLJ.  Therefore, an additional hearing is not needed.

This matter was previously before the Board in September 2007, January 2012 and April 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remands, and will proceed to adjudicate the appeal. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2013).  38 U.S.C.A. § 7107(a)(2)(West 2002).


FINDINGS OF FACT

1.  The Veteran had abnormally elevated liver enzyme levels in service.

2.  The competent clinical evidence of record reflects that it is as likely as not that the Veteran's hepatitis C was causally related to active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was diagnosed with hepatitis C in approximately 2001.  He died in April 2012.  Prior to his death, the Veteran stated that he has never been in contact with anyone else's blood except while in the Navy.  He alleged several possible in-service exposures, to include someone else using his razor and his toothbrush in service.  The Veteran testified at a November 2006 Board hearing that he had been married for twenty years, and had not used intravenous drugs or intermissive cocaine.  The appellant has also alleged that the Veteran's hepatitis C may have been due to his surgery for a service-connected disability in 1992.  

A January 1988 Naval Hospital laboratory record reflects that the Veteran had an SGOT (serum glutamic oxaloacetic transaminase) level of 44, which was noted to be abnormal.  His SGPT (serum glutamic-pyruvic transaminase) level was also noted to be abnormal.  The Board notes that SGOT levels are frequently elevated in a variety of disorders causing tissue damage.  In addition, SGPT levels are greatly increased in liver disease.  (See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).)
 
A January 1989 post service laboratory record, approximately four months after separation from service, reflects that the Veteran had an SGOT level of 41, which was elevated.

In November 2006 correspondence, Dr. R.C., Jr. stated that the Veteran was a patient of his for chronic hepatitis C and cirrhosis.  Dr. R.C. stated, in pertinent part, as follows:

The actual date that he contracted the [hepatitis C] is not possible to identify.  Certainly, I believe it is prior to 1988.  However, whether it was during his period of service in the Navy or outside of the service is impossible to determine.  

It is my conclusion, therefore, that it is just as likely that he contracted the disease while he was in the service as it is that he contracted it outside of his service. 

The claims file also includes an April 2014 VA clinical opinion from Dr. J. F.  He stated that it as likely as not that the Veteran's hepatitis C was due to service.  Dr. J.F. opined that based on the Veteran's death from cirrhosis in 2012, it is statistically likely that his hepatitis C started 25 to 30 years earlier, or in the approximate the time period of 1982 to 1987.  The Veteran was in service from April 1983 to September 1988; thus, the time period for him acquiring hepatitis C is fairly consistent with the time of his service.  Dr. J.F. noted that in January 1988, the Veteran's liver enzymes were noted to be elevated.  In January 1989, four months after service separation, his SGOT was noted to be elevated.  Dr. J.F. also found that literature supported the finding that hepatitis C may be spread through a contaminated razor and toothbrush.  Thus, according to Dr. J.F., if the Veteran had shared a toothbrush or razor with someone contaminated with hepatitis C, it is more than 50 percent likely that he acquired hepatitis C from that use.  Finally, Dr. J.F. noted that the Veteran's surgery for a service-connected disability could have aggravated his condition as surgery stresses the body and "certainly the liver."

Based on the laboratory reports in service and in the year after service, the opinion of Dr. R.C. Jr., and the opinion of Dr. J.F., the Board finds that the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. § 5107 (West 2002), 38 C.F.R. § 3.102 (2013), and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 


ORDER

Entitlement to service connection for hepatitis C is granted.





			
	K. BANFIELD	M.C. GRAHAM
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
ROBERT SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


